Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION



Introduction


1.	This communication is in response to the Applicants' communication dated July 11, 2022. Claims 1, 5, 7, 12, 17 and 20 were amended.  Claims 15 and 16 were canceled.  Claims 1-14 and 17-20 of the application are pending.

Examiner’s Amendment

2.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Mr. Trevor Grove on July 28, 2022.  

3.	The application has been amended as follows:
In the claims:
In claim 1, Lines 3-13, “stimulating an interval of the formation in the borehole;
obtaining at least one resistivity log of the interval of the formation, wherein the resistivity log comprises a survey of one or more depths into the formation;
determining a radial invasion of the stimulating fluid into the interval of the formation;
inverting the radial invasion to obtain an input and entering the input into an effective medium model; 
solving the effective medium model and generating an effective wormhole radius profile and thickness for the interval of a formation
estimating wormhole density within the effective wormhole radius from a borehole image log; and” 
has been changed to
-- stimulating an interval of a formation in the borehole;
obtaining at least one resistivity log of the interval of the formation, wherein the resistivity log comprises a survey of one or more depths into the formation;
determining a radial invasion of a stimulating fluid into the interval of the formation;
inverting the radial invasion to obtain an input and entering the input into an effective medium model; 
solving the effective medium model and generating an effective wormhole radius profile and thickness for the interval of the formation;
estimating wormhole density within an effective wormhole radius from a borehole image log; --.

In claim 5, Line 2, “an effective wormhole radius” 
has been changed to
-- the effective wormhole radius --.
In claim 7, Lines 2-4, “a generated effective wormhole radius and thickness and productivity enhancement for the formation; and
estimating a productivity enhancement from the stimulating treatment” 
has been changed to
-- the generated effective wormhole radius and thickness and productivity enhancement for the formation; and
estimating a productivity enhancement from a stimulating treatment--.

In claim 12, Lines 3-13, “stimulating an interval of the formation;
logging resistivity with the resistivity logging tool at a depth of interest from a first time point to a second time point during stimulating the interval of the formation;
determining a radial invasion of the stimulating fluid into the interval of the formation;
inverting the radial invasion to obtain an input and entering the input into an effective medium model; and
solving the effective medium model and generating an effective wormhole radius profile and thickness along the interval of a formation
estimating wormhole density within the effective wormhole radius from a borehole image log; and” 
has been changed to
-- stimulating an interval of a formation;
logging resistivity with the resistivity logging tool at a depth of interest from a first time point to a second time point during stimulating the interval of the formation;
determining a radial invasion of a stimulating fluid into the interval of the formation;
inverting the radial invasion to obtain an input and entering the input into an effective medium model; 
solving the effective medium model and generating an effective wormhole radius profile and thickness along the interval of the formation;
estimating wormhole density within an effective wormhole radius from a borehole image log; --.

In claim 17, Lines 2-4, “a generated effective wormhole radius and thickness and productivity enhancement for the formation; and
estimating a productivity enhancement from the stimulating treatment” 
has been changed to
-- the generated effective wormhole radius and thickness and productivity enhancement for the formation; and
estimating a productivity enhancement from a stimulating treatment--.

In claim 20, Lines 5-13, “during stimulating the interval of the formation;
determine a radial invasion of the stimulating fluid into an interval of the formation; 
invert the radial invasion to obtain an input and entering the input into an effective medium model; and
solve the effective medium model and generate an effective wormhole radius and thickness for the interval of the formation
estimating wormhole density within the effective wormhole radius from a borehole image log; and
” 
has been changed to
-- during stimulating an interval of a formation;
determine a radial invasion of a stimulating fluid into the interval of the formation; 
invert the radial invasion to obtain an input and entering the input into an effective medium model; 
solve the effective medium model and generate an effective wormhole radius and thickness for the interval of the formation;
estimating wormhole density within the effective wormhole radius from a borehole image log;--.

Reasons for Allowance



4.	Claims 1-14 and 17-20 of the application are allowed over prior art of record.


5.	The following is an Examiner's statement of reasons for the indication of allowable subject matter:
The closest prior art of record shows:

(1) a logging tool disposed in a wellbore during an acidizing operation; the logging tool may be an acoustic tool, a resistivity tool or a neutron tool; measurements are made using the logging tool on a region of the formation penetrated by the wellbore and being subjected to acidizing operation; well logging provides useful measurements that may be used to extract information about the formation related to porosity, lithology, and potential presence of hydrocarbons; acidization is used in well stimulation to increase the permeability of the carbonate rocks facilitating flow of oil to the wellbore; as the acid is injected into the porous medium highly permeable wormholes are formed by the dissolution of carbonate material; reactive flow simulations showing wormhole formation and propagation; disposing logging tools into the wellbore to obtain real-time measurements covering the depth range of expected wormholes; the two-scale continuum model describes the reactive transport of acid species and captures the pore scale physics; the model includes the equations that govern the acid transport, chemical dissolution reaction and porosity evolution of the acid and captures the pore scale physics; the model allows for prediction of wormhole formation; the time dependent wormhole creation correlates to porosity changes as a function of time; the measured and calculated property values are compared in an inversion to optimize the input formation properties and acid injection rate; the different regime identifiers are correlated to different acid injection rates; the prediction model is used iteratively as part of the inversion routine that calculates the optimum input parameters that match the observed conductivity peak for a particular flow rate (Ghommem et al., U.S. Patent Application Publication 2016/0024914);
(2) the resistivity measurements are made with resistivity tool before, during and after chemical stimulation operation; a wormhole distribution and penetration is determined based on the resistivity measurements; the resistivity tool has various arrays allowing various depths of investigation; the depths of penetration of the wormholes into the formation is determined using measurements from multiple depths investigation; resistivity measurements and quantitative analysis of propagation of the dissolution front can be used to generate resistivity profiles; these profiles may be related to wormhole propagation profiles, acid flow profiles and reaction product profiles; resistivity data may be acquired at three stages of a well stimulation treatment: pre-job, during the job  and post-job; changes in the measured resistivity are interpreted to estimate the increased porosity caused by the matrix acidization; the resistivity is measured as a function of time; a resistivity tool is disposed in the treatment zone and is used to measure the formation resistivity as a function of time and depth into the formation; the measured resistivity data can be quantitatively interpreted as showing the density of the wormholes and their maximum depths  (Qui et al., U.S. Patent Application Publication 2015/0293255);
(3) acid injection into a formation in a well flows away from the wellbore radially, with the front of the injected fluid assuming a larger and larger cylinder as it moves away from the wellbore; the impact of this injected fluid due to radial flow is a rapid drop in pore velocity as the fluid invades the formation; a progression of extending wormhole lengths from short radial distance to hundreds of feet; production is commenced from the injection well for a second period of time; during this period, acid may be injected into the producer well; injection and production roles of the respective wellbores are cycled; this cycling of the wells stimulates hydrocarbon recovery further extending wormhole lengths; the acid injector well creating a radial network of wormholes during a matrix stimulation job; if the permeability is locally uniform, the stimulation fluids injected into the formation will flow radially away from the injector well (Modavi et al., U.S. Patent Application Publication 2015/0345267); and
(4) wellbore stimulation is used to enhance the production of hydrocarbons from the reservoirs; the injected fluid extend the effective wellbore drainage radius; models developed may be used to aid matrix stimulation treatments to enhance hydrocarbon recovery; the shape and structure of the channels depend on the type of the stimulating fluid, the injection rate, the concentration of active species in the stimulation fluid, the reaction between the stimulation fluid and the formation and the thickness and permeability of the zone; determine the shape and structure of the channels or wormholes (Ziauddin et al., WIPO Patent 2015/013697 A1, published in January 2015).


None of these references taken either alone or in combination with the prior art of record discloses a method, specifically including:
(Claim 1) "estimating an average wormhole diameter as a function of depth for the interval of the formation; and 
constraining the inverted radial invasion in the effective medium model " in combination with the remaining elements and features of the claimed invention.

None of these references taken either alone or in combination with the prior art of record discloses a method, specifically including:
(Claim 12) "estimating an average wormhole diameter as a function of depth for the interval of the formation; and 
constraining the inverted radial invasion in the effective medium model " in combination with the remaining elements and features of the claimed invention.


None of these references taken either alone or in combination with the prior art of record discloses a system, specifically including:
(Claim 20) "estimating an average wormhole diameter as a function of depth for the interval of the formation; and 
constraining the inverted radial invasion in the effective medium model " in combination with the remaining elements and features of the claimed invention.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717.  The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to TC 2100 Group receptionist: 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2148
	July 28, 2022